Exhibit 99.1 TriplePoint Venture Growth BDC Corp. Announces Second Quarter 2016 Financial Results Declares Third Quarter 2016 Distribution of $0.36 Per Share Menlo Park, Calif., August 8, 2016 — TriplePoint Venture Growth BDC Corp. (NYSE: TPVG) (the “Company” or "TPVG"), the leading financing provider to venture growth stage companies backed by a select group of venture capital firms in the technology, life sciences and other high growth industries, today announced its financial results for the second quarter of 2016.TPVG also declared a third quarter 2016 distribution of $0.36 per share. Second Quarter 2016 Highlights: · GAAP net investment income and core net investment income1 of $5.0 million ($0.30 per share). · $35.0 million of signed term sheets; closed $35.0 million of new debt commitments to venture growth stage companies. · Funded $22.4 million in new investments with a 14.8% weighted average annualized portfolio yield, with approximately 70% of investment funding occurring in the last week of June. · Total investment portfolio at June 30, 2016 of $299.6 million at fair value, includes 36 warrant and equity investments with $12.8 million of fair value. · 13.2% weighted average annualized portfolio yield on debt investments for the second quarter. · Declared a second quarter distribution of $0.36 per share, paid on June 16, 2016. · Repurchased 190,242 shares during the second quarter representing $2.0 million including commissions. · Net asset value of $211.8 million, or $13.05 per share, as of June 30, 2016. · Subsequent to end of the second quarter, the Company submitted its management assessment questionnaire and supporting documentation as part of the Small Business Investment Company (“SBIC”) program application process.2 “Our brand and reputation are the deciding factors when venture growth stage companies seek financing,” said Jim Labe, Chairman and Chief Executive Officer of TPVG.“We are focused on building the TPVG franchise and working closely with our select venture capital investors to structure attractive financing solutions for leading venture growth stage companies.” “We continue to see quality venture growth stage lending opportunities to add to our pipeline,” said Sajal Srivastava, president and chief investment officer of the Company.“We will maintain our discipline while growing our portfolio, increase our use of leverage, and deliver attractive risk-adjusted returns to our stockholders.” Portfolio and Investment Activity During the second quarter of 2016, the Company entered into $35.0 million of new commitments, funded five loans and one equipment lease totaling $22.4 million in principal balance, and acquired warrants valued at $0.7 million.All of the investment funding for the second quarter occurred in June with 70% occurring during the last week of the month. The 1 Core net investment income is a non-GAAP measure and is provided in addition to, but not as a substitute for, net investment income. Core net investment income represents net investment income excluding the Company’s capital gains incentive fee. See additional information under “Reconciliation of Core Net Investment Income” below. 2 There is no assurance that our application for an SBIC license will be approved, or that, if approved, we will be able to draw up to the maximum amount of leverage funds available under the SBIC program. 1 new investments funded during the quarter had a 14.8% weighted average annualized portfolio yield. The Company’s weighted average annualized portfolio yield on debt investments for the second quarter was 13.2% due to the absence of prepayments as well as reductions on the yield of loans associated with Virtual Instruments in conjunction with its acquisition. The Company calculates weighted average portfolio yield as the annualized rate of the interest income recognized during the period divided by the average amortized cost of debt investments in the portfolio at the beginning of each month in the period.1 As of June 30, 2016, the Company had 88 investments in 33 companies, and the total cost and fair value of these investments were $301.2 million and $299.6 million, respectively. Total portfolio investment activity as of and for the three and six months ended June 30, 2016 and 2015 was as follows: For the Three Months Ended June30, For the Six Months Ended June30, (dollars in thousands) Beginning portfolio at fair value $ New debt investments Principal payments received on investments ) Early pay-offs ) Accretion of debt investment fees New warrants New equity investments — — Payment-in-kind coupon — — Net realized losses on investments ) — ) ) Net unrealized losses on investments ) Ending portfolio at fair value Unfunded Commitments As of June 30, 2016, the Company’s unfunded commitments totaled $164.5 million, $100.0 million of which is dependent upon customers reaching certain milestones before being permitted to request funding. Of the $164.5 million of unfunded commitments, $75.5 million will expire during 2016 and $89.0 million will expire during 2017 if not drawn prior to expiration. Since these commitments may expire without being drawn upon, unfunded commitments do not necessarily represent future cash requirements or future earning assets for the Company. Signed Term Sheets During the second quarter of 2016, TriplePoint Capital LLC (“TPC”) entered into $35.0 million of non-binding term sheets to venture growth stage companies.All of these opportunities are subject to a number of conditions including completion of due diligence, negotiation of definitive documentation, and investment committee approval, as well as compliance with TPC’s allocation policy.Accordingly, there is no assurance that any or all of these transactions will be completed or assigned to the Company even though the Company is the primary vehicle through which TPC focuses its venture growth stage business.
